Citation Nr: 1047946	
Decision Date: 12/27/10    Archive Date: 01/03/11

DOCKET NO.  08-31 601	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for Von Willebrands.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. C. Schingle, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1981 to July 1986.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a March 2008 rating decision rendered by the Roanoke, 
Virginia Regional Office (RO) of the Department of Veterans 
Affairs (VA), which denied the benefit sought on appeal.  

In November 2010, the Veteran testified at a hearing conducted 
before the undersigned Acting Veterans Law Judge (VLJ) at the 
Board in Washington, D.C.  A copy of the transcript of the 
hearing has been associated with the claims file.  

For the reasons discussed below, the appeal is REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.  VA 
will notify the Veteran if further action is required.


REMAND

Although further delay is regrettable, the Board finds additional 
development necessary in order to adjudicate the Veteran's claim.

In this case, the Veteran contends that her current Von 
Willebrands is related to service.  In this regard, the Veteran 
testified that she was diagnosed with this condition in service 
but had no symptoms pertaining thereto before service.  She 
claims that prior to her 1985 diagnosis she began experiencing 
bruises that occurred easily, frequently, and did not heal 
quickly.  Thereafter, she was diagnosed with Von Willebrands.  

Available medical records in the present appeal indicate that the 
Veteran has indeed been diagnosed with Von Willebrands.  This 
disorder is, by its nature, deemed to have pre-existed his 
service.  See VAOPGCPREC 82-90 (July 18, 1990) (stipulating, in a 
precedent opinion, that a disease which is considered by medical 
authorities to be of familial (or hereditary) origin must, by its 
very nature, be found to have pre-existed a claimant's military 
service. )

Service connection may still be granted for such a pre-existing 
hereditary disease if manifestations of the disorder in service 
are found to constitute aggravation of the condition.  Id.  In 
this regard, the Board notes that a preexisting disability or 
disease will be considered to have been aggravated by active 
service when there is an increase in disability during service, 
unless there is clear and unmistakable evidence (obvious and 
manifest) that the increase in disability is due to the natural 
progress of the disability or disease.  38 U.S.C.A. § 1153; 38 
C.F.R. § 3.306(a), (b).  Congenital or developmental defects, 
however, are not diseases or injuries within the meaning of VA 
laws, and service connection for such is not warranted.  
38 C.F.R. § 3.303(c).

Aggravation may not be conceded unless the preexisting condition 
increased in severity during service, pursuant to 38 C.F.R. § 
3.306.  See VAOPGCPREC 3-2003 (July 16, 2003).  Temporary or 
intermittent flare-ups during service of a preexisting injury or 
disease are not sufficient to be considered "aggravation in 
service" unless the underlying condition, as contrasted to 
symptoms, is worsened.  Jensen v. Brown, 4 Vet. App. 304, 306-307 
(1993) (citing Hunt v. Derwinski, 1 Vet. App. 292 (1991)).

A review of the service records shows no evidence of Von 
Willebrands on service entrance.  In a September 1980 report of 
medical history, the Veteran noted prior hospitalizations, an 
appendectomy, and wisdom teeth removal.  The examination report 
noted a 20 centimeter scar on the Veteran's lateral right thigh 
due to a trauma as well as an appendectomy scar.  There was no 
mention of Von Willebrands at that time.  

Service treatment records dated in January 1985 show the first 
evidence of Von Willebrands.  In this regard, the Veteran 
complained of easy bruising and stated that she had been 
hospitalized prior to enlistment for three days for excessive 
bleeding after a wisdom tooth extraction.  She had no history of 
blood transfusion but indicated a family history of Von 
Willebrands.  

A March 1985 service treatment record noted a history of easy 
bruising since childhood but no other symptoms such as increased 
menstrual flow or bleeding gums.  The examiner noted prior 
injuries including a right thigh laceration at age nine which 
required numerous sutures, as well as strains and sprains.  April 
and May 1985 records noted a diagnosis of moderate to severe Von 
Willebrands.  

A July 1986 active duty discharge report also notes moderately 
severe Von Willebrands confirmed by extensive evaluation.  
Reserve service records show continued notations regarding Von 
Willebrands.  

The facts of this case show that the Veteran was diagnosed with 
Von Willebrands during active service and that the condition is 
congenital in nature and thus, pre-existed service.  
Significantly, the Veteran has not been accorded a pertinent VA 
examination.  Further, her claims folder contains no medical 
opinion as to whether her in-service complaints of bruising 
constitute aggravation of her subsequently diagnosed Von 
Willebrands beyond its natural progression.  

Silence of the record on the matter of in-service aggravation may 
not be taken as indication of no aggravation.  An opinion must be 
provided.  See Verdon v. Brown, 8 Vet. App. 529 (1996); Wisch v. 
Brown, 8 Vet. App. 139 (1995).  Further, such medical questions 
must be addressed by medical experts. Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  

VA's duty to assist includes providing a medical examination or 
obtaining a medical opinion when such is necessary to make a 
decision on the claim.  An examination or opinion is necessary if 
the evidence of record: (A) contains competent evidence that the 
claimant has a current disability, or persistent or recurrent 
symptoms of disability; (B) establishes that the claimant 
suffered an event, injury or disease in service; and (C) 
indicates that the claimed disability or symptoms may be 
associated with the established event, injury, or disease in 
service or with another service-connected disability, but (D) 
does not contain sufficient medical evidence for the Secretary to 
make a decision on the claim.  38 C.F.R. § 3.159(c)(4) (2010).  

Accordingly, based on the documented in-service diagnosis, the 
Board finds that a remand of the Veteran's claim is necessary.  
Specifically, on remand, the Veteran should be accorded a 
pertinent VA examination to include an opinion from the examiner 
as to whether the Veteran's pre-existing Von Willebrands 
increased in severity beyond its natural progression during 
service.  See Charles v. Principi, 16 Vet. App. 370 (2002); see 
also 38 C.F.R. § 3.159(c)(4) (2009) [a medical examination or 
opinion is necessary if the information and evidence of record 
does not contain sufficient competent medical evidence to decide 
the claim].  As this case presents certain medical questions 
which cannot be answered by the Board, a VA examination must be 
conducted.  See Colvin v. Derwinski, 1 Vet. App. 191, 175 (1999) 
[the Board is prohibited from exercising its own independent 
judgment to resolve medical questions].  

Additionally, the Board notes evidence of pertinent, outstanding 
medical records which have not yet been associated with the 
claims file.  At the November 2010 hearing, the Veteran 
referenced treatment records from Lakeview Medical Center in 
Suffolk, Virginia and the Southampton Memorial Hospital in 
Franklin, Virginia.  These records, along with any other 
outstanding, pertinent treatment records must be obtained and 
associated with the claims file in accordance with VA's duty to 
assist, prior to scheduling a VA examination.  

Ongoing relevant VA treatment records should also be obtained.  
38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 
Vet. App. 611 (1992) (VA medical records are in constructive 
possession of the agency, and must be obtained if the material 
could be determinative of the claim).  

Accordingly, the case is REMANDED for the following action:

1.  After procuring the appropriate 
release of information forms, obtain 
copies of records of treatment that the 
Veteran may have received for Von 
Willebrands since her separation from 
active duty in July 1986.  The Board is 
particularly interested in records of such 
post-service treatment that the Veteran 
may have received from the Lakeview 
Medical Center in Suffolk, Virginia and 
the Southampton Memorial Hospital in 
Franklin, Virginia.  Associate all such 
available records with the claims folder.  
If records cannot be obtained, that fact 
should be so noted in the claims folder.

2.  Obtain copies of any records, 
referenced by the Veteran, of VA treatment 
that she may have received for her Von 
Willebrands since her discharge from active 
duty in July 1986.  Associate all such 
available records with the claims folder.  
If records cannot be obtained, that fact 
should be so noted in the claims folder.  

3.  Thereafter, forward the Veteran's 
claims file to an appropriate VA physician 
for an opinion as to the etiology of her 
Von Willebrands.  A complete rationale for 
the opinion rendered should be provided.  
Specifically, the doctor should answer the 
following questions:  

(a) Is the Veteran's Von Willebrands a 
congenital-hereditary "disease" or 
congenital-hereditary "defect?"  

To assist the examiner, the Board notes 
that for VA adjudication purposes a 
"disease" generally refers to a 
condition considered capable of improving 
or deteriorating, whereas a "defect" 
generally refers to a condition not 
considered capable of improving or 
deteriorating.  (As an example, VA 
considers sickle cell anemia as congenital 
"disease" for VA purposes, whereas 
mental retardation is considered a 
congenital "defect").

(b)  If the examiner concludes the 
Veteran's Von Willebrands is a 
congenital/hereditary disease, the 
examiner should then render an opinion as 
to whether this pre-existing disease 
underwent a permanent increase in severity 
during her active service, and if so, 
whether the permanent increase in severity 
during service was due to the natural 
progress of the condition.  

4.  After the requested development has 
been completed, readjudicate the merits of 
the claim based on all the evidence of 
record, including any additional 
information obtained as a result of this 
remand, and all governing legal authority.  
If the benefit sought on appeal remains 
denied, the Veteran and her representative 
should be furnished a supplemental 
statement of the case and given the 
opportunity to respond thereto.

No action is required of the Veteran until she is notified by the 
RO; however, the Veteran is advised that failure to report for 
any scheduled examination may result in the denial of her claim.  
38 C.F.R. § 3.655 (2010).  The Veteran has the right to submit 
additional evidence and argument on the matter that the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims (Court) for 
additional development or other appropriate 



(CONTINUED ON NEXT PAGE)
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the nature 
of a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2010).


